         Case 4:20-cr-00295-JM Document 20 Filed 10/28/20 Page 1 of 1
                                                                                 FILED
                                                                              U.S. DISTRICT COURT
                                                                          EASTERN DISTRICT ARKANSAS

                                                                                 OCT 2 8 2020
                   IN THE UNITED ST ATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                             CENTRAL DIVISION
                                                                       :~ES ·
                                                        °l~~UA!l~~b,,,__

UNITED STATES OF AMERICA                                                     PLAINTIFF

V.                           CASE NO. 4:20-CR-295-JM-1

CHRISTOPHER MIZE                                                           DEFENDANT


                                         ORDER

      Pursuant to the Due Process Protections Act, the Court confirms the United States'

obligation to produce all exculpatory evidence to the defendant pursuant to Brady v.

Maryland, 373 U.S. 83 (1963) and its progeny, and orders it to do so. Failing to do so in a

timely manner may result in consequences, including, but not limited to, exclusion of

evidence, adverse jury instruction, dismissal of charges, contempt proceedings, or

sanctions by the Court.

       IT IS SO ORDERED, this ,zflth day of October, 2020.




                                             UNITED STATES MAGISTRATE JUDGE
